DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
Applicant argues that Moubayed provides that flow against gravity is important and cites to C7/L8-14 and C13/L30-41 (Examiner note, the correct citation is C14/L30-41).  Applicant further argues that due to this importance, combination with Sorenson in which flow would not be against gravity for the entire flowpath is non-obvious and would in fact reduce effectiveness or destroy the effectiveness.
This is not found to be persuasive.  First, neither cited section provides for or requires that the entire flow path be against gravity.  The citation at column 7 merely notes the importance of flow against gravity but does not qualify as it requiring the entire chamber 76 to have contra-gravity flow direction.  Likewise, at column 14, there is no requirement set forth that the entire flow through chamber be against gravity.  Notably, Moubayed provides that the against gravity “…also assists in insuring…”, and further highlights in the same section that “The secondary magnet…and thus firmly traps in the secondary chamber 76 any paramagnetic beads which escape from the primary chamber…” (emphasis added).  Accordingly, rather than against gravity flow through the entire chamber being required or being such that Moubayed would be rendered inoperative without it, it appears in fact that the reference only sets forth a requirement In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148).
Regarding claim 1, Moubayed discloses an apparatus and method for separating magnetic particles from a fluid (title/abstract, C1/L19-30) in figures 1-2 and 8 comprising:
Introducing a fluid mixture into an internal compartment of a flexible container through an inlet of the container (abstract, container 68, flexible C6/L58-60, via inlet fed via tubing 52), the container having a perimeter that encircles the internal compartment (see figure 2); the fluid mixture comprising a liquid media, a biological component, and magnetic particles (c7/L40-60, abstract); 

And applying a magnetic field to the fluid mixture in the internal compartment so that the magnetic particles become retained within the container by the magnetic field as the media and the biological component flow from the inlet, around the partition, and to the outlet (abstract, magnetic field applied by element 138).
Moubayed does not expressly provide for the container having a front side and an opposing back side with the internal compartment disposed therebetween, wherein the inlet and the outlet are on the front side and the partition projects from the front side between the inlet and outlet.
Sorensen discloses magnetic separation of magnetized particles from biological fluids (title/abstract) in figure 3a-3b utilizing a flexible container (BP) having an inlet and outlet (4/5) on a front side (see figure 3a) and a compartment divided by a partition (14) wherein the compartment is between the front side and an opposing back side (see by 3), wherein the configuration provides for a high degree of purity derived from the long liquid flow path (C3/L63-C4/L25).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Moubayed such that the inlet/outlet are on the same front side and the Moubayed partition (78) is between the inlet and outlet and extending from the front side as taught by Sorensen for the purpose of providing for a long liquid flow path thus providing a high degree of purity.

Regarding claim 4, Moubayed further provides the fluid mixture comprises a suspension cell culture of the cells growing in the liquid media (C7/L40-60 - note cells are not disclosed as disabled or dead and therefore are considered living and growing as appropriate).
Regarding claim 5, Moubayed discloses all limitations as set forth above.  Moubayed does not expressly provide a flow rate.  Moubayed does provide (e.g. abstract) a feeding of the fluid to the compartment.  Sorensen discloses an example discharge velocity or flow rate of 42mL/min (C4/L50-60).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Moubayed to provide an optimal feed flow rate for magnetic separation on the order of greater than or equal to about 20-30mL/min and on an order as evidenced by Sorensen as an appropriate flow rate for this type of process for the purpose of providing for adequate throughput while allowing for adequate magnetic separation while using a flow rate in the order commonly understood to provide effective magnetic separations.  The particular flowrate is not established as providing any unexpected benefit or result or having any particular criticality.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 7, Moubayed further provides disposing the container (68) within a magnetic field generating device and closing a lid thereof against the container such that the container becomes substantially flattened into a two dimensional configuration (holder 140 with lid/door 142, also see C15/L23-40).
Regarding claims 8-9, Moubayed further provides the container has an upper and lower container wall joined together and having a joinder wherein the inlet and outlet are both disposed through the joinder (see figure 2, C6/L55-C7/L10; flexible bag implicitly has upper and lower walls that are joined together at the edges/perimeter of the bag, the inlet and outlet are illustrated passing through the joinder, i.e. passing through at the perimeter).
In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148) in view of Beyersdorf (EP 2,886,645).
Regarding claim 3, Moubayed discloses all limitations as set forth above.  Moubayed further provides the use of antibodies as well as paramagnetic beads (C14/L3-40, abstract) but does not expressly provide for separation of expanded human T-cells using anti-CD3 or anti-CD28 antibodies coupled to superparamagnetic beads. 
Beyersdorf discloses expansion of human T cells using anti-CD28 antibodies (title/abstract) including the use of superparamagnetic beads ([0031-0033]) wherein the antibody is immobilized to the beads ([0033]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the process of Moubayed to process expansion of human T cells using anti-CD28 antibodies immobilized to superparamagnetic beads for the purpose of providing for concentration of human t cells for immune therapy treatments.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148) in view of Gaugler et al. (USP 6,432,698).
Regarding claim 10, Moubayed discloses all limitations set forth above.  Moubayed does not expressly provide the partition comprises at least one weld between the upper and lower container walls.  Gaugler provides a flexible container (C7/L15-30) and establishes that it is constructed with welded seams in accordance with techniques well known in the art (C7/L45-55).
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moubayed et al. (USP 5,536,475) in view of Sorensen et al. (USP 4,910,148) in view of Miltenyi et al. (USP 5,691,208).
Examiner note: the newly presented limitations of claim 21 find support in instant figure 9.
Regarding claim 21, Moubayed discloses all limitations as set forth above.  Moubayed does not expressly provide for recycling the at least a portion of the fluid mixture exiting the outlet of the container back into the inlet of the container.
Miltenyi discloses magnetic separations (title/abstract) and further provides that a recirculation loop is employed for output from a separation column or apparatus to cycle it back through (i.e. to the inlet) for another pass (C10/L50-65), noting that sequential separations provide improved purity in the final product, and further provides that the recirculation means and fluid flow pathways are suitable for use in alternate separation systems (C11/L4-10).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Moubayed to utilize a recirculation circuit from .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796